

















MOOG INC. STOCK EMPLOYEE COMPENSATION TRUST
2014 Restatement


Effective August 13, 2014


























--------------------------------------------------------------------------------












TABLE OF CONTENTS
Page
ARTICLE 1Trust, Trustee and Trust Fund    1
Section 1.1.Trust    1
Section 1.2.Trustee    1
Section 1.3.Trust Fund    1
Section 1.4.Trust Fund Subject to Claims    1
Section 1.5.Definitions    1
ARTICLE 2Contributions and Dividends    4
Section 2.1.Contributions    4
Section 2.2.Dividends    4
ARTICLE 3Release and Allocation of Company Stock and Affiliate Stock    5
Section 3.1.Available Shares    5
Section 3.2.Allocations    6
Section 3.3.Excess Shares    6
ARTICLE 4Compensation, Expenses and Withholding    7
Section 4.1.Compensation and Expenses    7
Section 4.2.Withholding of Taxes    7
ARTICLE 5Administration of Trust Fund    8
Section 5.1.Management and Control of Trust Fund    8
Section 5.2.Investment of Funds    8
Section 5.3.Trustee’s Administrative Powers    8
Section 5.4.Voting and Tendering of Company Stock    10
Section 5.5.Indemnification    12
Section 5.6.General Duty to Communicate to Committee    12
ARTICLE 6Accounts and Reports of Trustee    13
Section 6.1.Records and Accounts of Trustee    13
Section 6.2.Reports of Trustee    13
Section 6.3.Final Report    13
ARTICLE 7Succession of Trustee    14
Section 7.1.Resignation of Trustee    14
Section 7.2.Removal of Trustee    14
Section 7.3.Appointment of Successor Trustee    14
Section 7.4.Succession to Trust Fund Assets    15
Section 7.5.Continuation of Trust    15

- i -





--------------------------------------------------------------------------------










TABLE OF CONTENTS
(Continued)
Page


Section 7.6.Changes in Organization of Trustee    15
Section 7.7.Continuance of Trustee’s Powers in Event of Termination of the
Trust    15
ARTICLE 8Amendment or Termination    16
Section 8.1.Amendments    16
Section 8.2.Termination    16
Section 8.3.Form of Amendment or Termination    16
ARTICLE 9Miscellaneous    17
Section 9.1.Controlling Law    17
Section 9.2.Committee Action    17
Section 9.3.Notices    17
Section 9.4.Severability    17
Section 9.5.Protection of Persons Dealing with the Trust    17
Section 9.6.Tax Status of Trust    18
Section 9.7.Participants to Have No Interest in the Company by Reason of the
Trust    18
Section 9.8.Nonassignability    18
Section 9.9.Plurals    18
Section 9.10.Counterparts    18



- ii -





--------------------------------------------------------------------------------












MOOG INC. STOCK EMPLOYEE COMPENSATION TRUST AGREEMENT
2014 Restatement


THIS RESTATED TRUST AGREEMENT (the “Agreement”), between Moog Inc., a New York
corporation (the “Company”), and G. Wayne Hawk (the “Trustee”), as trustee, is
effective as of August 13, 2014.
P R E A M B L E
On December 2, 2003, the Company established a trust (the “Trust”) to assure
shares of its common or preferred stock, or shares of its Affiliates, are
available to satisfy certain obligations of the Company and its Affiliates under
the terms of the Plans. The Trustee has been appointed as trustee of the Trust,
and has accepted that appointment. The assets of the Trust Fund are to be
invested principally or exclusively in securities of the Company and its
Affiliates. Therefore, the Company expressly waives any diversification of
investments requirement that might otherwise be necessary, appropriate or
required pursuant to provisions of applicable law.
The Company and the Trustee wish to amend and restate the terms of the Trust
Agreement. Accordingly, effective as of August 13, 2014, the parties to this
Agreement hereby agree that the Trust will be comprised, held and disposed of in
accordance with the terms of this amended and restated Trust Agreement, that the
Trustee will act as trustee of the Trust and will hold legal title to the assets
of the Trust, in trust, for the purposes described in this Agreement, and that
the Trust Agreement will be amended and restated as follows:





- iii -





--------------------------------------------------------------------------------






ARTICLE 1

TRUST, TRUSTEE AND TRUST FUND
Section 1.1.    Trust. This Agreement and the Trust will be known as the Moog
Inc. Stock Employee Compensation Trust. The parties intend that the Trust will
be an independent legal entity with title to and power to convey all of its
assets. The parties further intend that the Trust not be subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The assets of the
Trust will be held, invested and disposed of by the Trustee, in accordance with
the terms of the Trust. Neither the employee benefit plans maintained by the
Company and its Affiliates (including the Plans), nor any Participant, is
intended to have any claim on, or any beneficial interest in, any Trust Fund
assets prior to the time those Trust Fund assets are actually distributed to a
Plan, as provided in Article 3.
Section 1.2.    Trustee. The Trustee, and its successor or successors, is hereby
designated to receive, hold, invest, administer and distribute the Trust Fund in
accordance with the Trust, the provisions of which will govern the powers,
duties and responsibilities of the Trustee.
Section 1.3.    Trust Fund. The assets held at any time, and from time to time,
under the Trust collectively are referred to as the “Trust Fund,” and will
consist of contributions received by the Trustee, proceeds of any loans,
investments and reinvestment thereof, the earnings and income thereon, less
disbursements thereof. Except as otherwise provided herein,
(a)    Title to the assets of the Trust Fund will at all times be vested in the
Trustee.
(b)    Securities that are part of the Trust Fund will be held in the manner
determined by the Trustee and the fiduciary capacity in which those securities
are held are fully disclosed, subject to the right of the Trustee to hold title
or in the name of a nominee.
(c)    The interests of others in the Trust Fund will be only the right to have
the Trust Fund assets received, held, invested, administered and distributed in
accordance with the provisions of the Trust.
Section 1.4.    Trust Fund Subject to Claims. Notwithstanding any other
provision of this Agreement, the Trust Fund will at all times remain subject to
the claims of the Company’s general creditors.
Section 1.5.    Definitions. In addition to the terms defined in the preceding
portions of the Trust, the following terms will have the following meanings,
unless the context clearly indicates otherwise:
(a)    Administrator means the plan administrator of each Plan.

- 1 -





--------------------------------------------------------------------------------




(b)    Affiliate means any corporation, more than 50% of the voting stock of
which is held by the Company, directly or through one or more intermediaries,
and any comparable ownership interest in an entity that is not a corporation.
(c)    Affiliate Stock means shares of common or preferred stock issued by any
Affiliate, or any comparable ownership interest in an Affiliate that is not a
corporation.
(d)    Board means the board of directors of the Company.
(e)    Code means the Internal Revenue Code of 1986, as amended.
(f)    Committee means the administrative committee appointed by the Board,
which is charged with administration of the Trust. The composition of the
Committee will be determined by the Board in its sole discretion.
(g)    Company means Moog Inc., a New York corporation, or any successor
thereto.
(h)    Company Stock means shares of Class A or Class B common stock, $1.00 par
value, or any other class of common or preferred shares issued by the Company,
or any successor securities thereto.
(i)    Extraordinary Dividend means any dividend or other distribution of cash
or other property (other than Company Stock or Affiliate Stock) made with
respect to Company Stock or Affiliate Stock, which the Committee declares to be
other than an ordinary dividend with respect to Company Stock or Affiliate Stock
held by the Trust.
(j)    Fair Market Value, for purposes of Section 3.3 and 6.2, means, as of any
date, the fair market value of Company Stock based on the reported sale price on
the New York Stock Exchange (or, if the Company Stock is no longer traded on the
New York Stock Exchange, on such other national securities exchange on which the
Company Stock is listed or national securities or central market system upon
which transactions in Company Stock are reported, as either may be designated by
the Committee for the purposes hereof) or if sales of Company Stock are not
reported in any manner specified above, the fair market value based on the
over-the-counter market as reported by the National Association of Securities
Dealers Automatic Quotation System or, if not so reported, by OTC Markets Group,
Inc. or similar organization selected by the Committee. Fair Market Value of
Affiliate Stock will mean the Company’s best effort valuation of the worth of a
share of Affiliate Stock.
(k)    Loan means any loan or extension of credit to the Trust from the Company
evidenced by the promissory note made by the Trustee with which the Trustee
purchases Company Stock or Affiliate Stock in an open-market transaction,
private transaction or, with the consent of the Board, from the treasury of the
Company.

- 2 -





--------------------------------------------------------------------------------




(l)    Participant means, as of any date, any individual who is employed by,
serves as a director of, or is retained as a contractor by, the Company or any
Affiliate, and is a participant in any of the Plans.
(m)    Person means any individual, corporation, or other party that may
properly be granted trust powers under the laws of the State of New York.
(n)    Plan or Plans means any plan, contract, program, agreement, or
arrangement established and maintained for the benefit of employees, directors
or contractors of the Company or its Affiliates, and listed on the attached
Exhibit A. The Board or the Committee, in its sole discretion, may add to or
delete Plans from Exhibit A.
(o)    Suspense Account means a separate account to be maintained by the Trustee
to hold Excess Shares pursuant to the terms of Article 3.
(p)    Target Value means, with respect to any period, the total value of Trust
assets, expressed in dollars, the Committee, in its discretion, directs the
Trustee to transfer from the Trust to any of the Plans.
(q)    Trust Year means each 52/53-week period ending on the last Saturday in
September.



- 3 -





--------------------------------------------------------------------------------






ARTICLE 2    
CONTRIBUTIONS AND DIVIDENDS
Section 2.1.    Contributions. The Company, in its sole discretion, may at any
time, or from time to time, make deposits of cash or other property in trust
with the Trustee to become part of the principal to be held, administered and
disposed of by the Trustee as provided in the Trust. All contributions made
under the Trust will be delivered to the Trustee. The Trustee will be
accountable for all contributions received by him, but will have no duty to
require any contributions to be made to him.
The Trustee, at such times and at such prices as the Trustee determines in its
sole discretion, may use the principal of the Trust to purchase shares of
Company Stock or Affiliate Stock, as the case may be, through open-market
purchases, private transactions, or, with the Committee’s consent, purchases
from the treasury of the Company or its Affiliates.
Additionally, the Company and its Affiliates may make a cash contribution to the
Trust of an amount that, together with dividends, as provided in Section 2.2,
and any other earnings of the Trust, will enable the Trustee to make all
payments of principal and interest due under a Loan on a timely basis. Unless
otherwise expressly provided herein, the Trustee may apply those contributions,
dividends and earnings to the payment of principal and interest due under a
Loan. If any such contribution has not been made in cash, the contribution may
be deemed to have been made in the form of forgiveness of principal and interest
on a Loan from the Company to the Trustee to the extent of the Company’s failure
to make contributions described above.
Section 2.2.    Dividends. Except as otherwise provided herein, dividends paid
in cash on Company Stock or Affiliate Stock held by the Trust, including Company
Stock or Affiliate Stock held in the Suspense Account, may be applied,
immediately upon receipt thereof by the Trustee, to pay interest and to repay or
pre-pay scheduled principal due under a Loan, which application will be made in
the order those principal payments are due. Extraordinary Dividends will not be
used to pay interest on or principal of a Loan, but will be invested in
additional Company Stock or Affiliate Stock, at such times as the Trustee
determines in its sole discretion determines. Dividends that are not paid in
cash or in Company Stock or Affiliate Stock (including Extraordinary Dividends,
or portions thereof) may be reduced to cash by the Trustee and reinvested in
Company Stock or Affiliate Stock, at such times as the Trustee determines in its
sole discretion determines. Investments in Company Stock or Affiliate Stock may
be made through open-market purchases, private transactions, or, with the
Committee’s consent, purchases from the treasury of the Company.

- 4 -





--------------------------------------------------------------------------------








ARTICLE 3    

RELEASE AND ALLOCATION OF COMPANY STOCK AND AFFILIATE STOCK
Section 3.1.    Available Shares. Subject to the other provisions of this
Article, when any principal on a Loan is paid or forgiven with respect to any
period (a “Principal Payment”), the number of shares of Company Stock or
Affiliate Stock acquired with the proceeds of the Loan that is available for
allocation (“Available Shares”) will be determined as follows:
Multiply:
(1)    The number of shares acquired with the proceeds of the Loan and held in
the Trust immediately before such payment or forgiveness (excluding Company
Stock or Affiliate Stock held in the Suspense Account), by
(2)    A fraction
(i)    The numerator of which is the amount of the Principal Payment and
(ii)    The denominator of which is the sum of such Principal Payment and the
remaining principal of such Loan outstanding after such Principal Payment.
No fractional shares of Company Stock or Affiliate Stock will become Available
Shares. If the preceding computation results in fractional shares, the number of
Available Shares will be computed by rounding down to the next whole number.
Additionally, the following will become Available Shares for any period:
(1)    Shares of Company Stock or Affiliate Stock held as part of the Trust Fund
not acquired with the proceeds of a Loan and not held in the Suspense Account;
(2)    Shares of Company Stock or Affiliate Stock not encumbered as collateral
with respect to a Loan, as the Committee may designate from time to time to be
released from the Suspense Account; and
(3)    Shares of Company Stock or Affiliate Stock as the Committee may designate
from time to time to be released from encumbrance as collateral with respect to
a Loan.

- 5 -





--------------------------------------------------------------------------------




The Committee will inform the Trustee of the number of shares of Company Stock
that will become Available Shares from time to time, and the Trustee will be
permitted to rely on the directions provided by the Committee.
Section 3.2.    Allocations. Subject to the provisions of Section 3.3, Available
Shares will be allocated and transferred by the Trustee to the Plans, as
directed by the Committee in its sole discretion. Allocations will be made at
such time as the Committee determines in its sole discretion.
The Committee, in its discretion, also may direct the Trustee to allocate and
make transfers from the Trust Fund to Plans in the form of cash or property
other than Company Stock or Affiliate Stock, in which case the Committee may
direct the Trustee to sell a sufficient number of Available Shares, the proceeds
of which may be transferred to the Plans. The Committee will notify the Trustee
of the number of shares of Company Stock, Affiliate Stock or the amount of cash
that are to be transferred to a Plan, and the Trustee is permitted to rely on
the directions provided by the Committee.
Section 3.3.    Excess Shares.
(a)    To the extent that the Fair Market Value of the shares of the Company
Stock or Affiliate Stock that become Available Shares in any period exceeds the
Target Value for that period, Available Shares with a Fair Market Value equal to
the excess will be “Excess Shares.” For purposes of this Section, the Fair
Market Value of shares of Company Stock or Affiliate Stock that become Available
Shares will be determined as of the respective dates shares became Available
Shares pursuant to Section 3.1.
(b)    As used herein, the term “Shortfall Amount” means the amount by which the
Fair Market Value of shares of Company Stock or Affiliate Stock that became
Available Shares in any period (determined as of the respective dates that the
shares become Available Shares) is less than the Target Value for that period.
If there is a Shortfall Amount in any prior period, Excess Shares will be
allocated pursuant to Section 3.2 until the aggregate Fair Market Value of
Excess Shares (determined as of the respective dates of allocation) which has
been allocated under this Subsection for all prior periods equals the total of
the Shortfall Amounts for all prior periods.
(c)    If any Excess Shares remain after the application of Section 3.3(b), such
Excess Shares will be held in a Suspense Account. If there is a Shortfall Amount
in any later periods, Excess Shares will be removed from such Suspense Account
and allocated pursuant to Section 3.2 until the Fair Market Value of Excess
Shares so allocated (determined as of the respective dates of allocation) equals
such Shortfall Amount.
(d)    If any Excess Shares remain in the Suspense Account at the termination of
the Trust, such Excess Shares will be transferred to the Company to be held in
its treasury.
(e)    The Committee will inform the Trustee of the number of shares of Company
Stock or Affiliate Stock that are Excess Shares from time to time, and direct
the

- 6 -





--------------------------------------------------------------------------------




Trustee as to the proper application of such Excess Shares, to the reduction of
Shortfall Amounts, and to placement of such Excess Shares in the Suspense
Account. The Trustee is permitted to rely on the directions provided by the
Committee.



- 7 -





--------------------------------------------------------------------------------






ARTICLE 4    

COMPENSATION, EXPENSES AND WITHHOLDING
Section 4.1.    Compensation and Expenses. The Trustee is entitled to such
reasonable compensation for its services as may be agreed upon from time to time
by the Company. The Trustee will be reimbursed for its reasonable legal,
accounting, broker, custodial and appraisal fees, expenses and other charges
incurred in connection with the administration, management, investment and
distribution of the Trust Fund. Compensation and reimbursement of expenses will
be paid by the Company. If reimbursements of expenses are not paid within 60
days from the date the Company is notified of such fees and expenses, those
amounts may be charged against the Trust Fund.
Section 4.2.    Withholding of Taxes. While it is anticipated that the Company
will comply, or make arrangements to comply with, all applicable Federal, state
or local withholding requirements, the Trustee, to the extent required to comply
with applicable law, may withhold, require withholding, or otherwise satisfy the
Trust’s withholding obligation, on any distribution the Trust is directed to
make. Upon settlement of a tax withholding liability, the Trustee will
distribute the balance of such amount, if any. Prior to making any distribution
from the Trust, the Trustee may require a release or other documents from any
taxing authority, or may require indemnity, to the extent the Trustee reasonably
determines is necessary for its protection.



- 8 -





--------------------------------------------------------------------------------






ARTICLE 5    

ADMINISTRATION OF TRUST FUND
Section 5.1.    Management and Control of Trust Fund. Subject to the terms of
this Agreement, the Trustee has exclusive authority, discretion and
responsibility to manage and control the assets of the Trust Fund.
Section 5.2.    Investment of Funds. Except as otherwise provided in Section 2.2
or in this Section, the Trustee will invest and reinvest the Trust Fund
exclusively in Company Stock or Affiliate Stock, including any accretions
resulting from the proceeds of a tender offer, recapitalization or similar
transaction that, if not in Company Stock or Affiliate Stock, will be reduced to
cash as soon as practicable. The Trustee may invest the Trust Fund in Company
Stock or Affiliate Stock without regard to any law or rule of court concerning
diversification, risk or nonproductivity, the applicability of which are fully
waived by the Company.
At the direction of the Committee, the Trustee, while investments of the Trust
Fund in Company Stock or Affiliate Stock, distributions or payments of expenses
are pending, will temporarily invest the Trust Fund in (i) investments in United
States government obligations with maturities of less than one year, (ii)
interest-bearing accounts including but not limited to certificates of deposit,
time deposits, saving accounts and money market accounts with maturities of less
than one year in any bank, including the Trustee’s, the accounts of which are
insured by the Federal Deposit Insurance Corporation or other similar federal
agency, (iii) obligations issued or guaranteed by any agency or instrumentality
of the United States with maturities of less than one year, (iv) short-term
discount obligations of the Federal National Mortgage Association, or (v)
short-term investments of a type then in use by the Company with respect to its
own funds. Absent direction from the Committee, the Trustee, while investments
of the Trust Fund in Company Stock or Affiliate Stock, distributions or payments
of expenses are pending, will invest the Trust Fund in a short term government
securities mutual fund.
At the direction of the Committee, the Trustee will transfer to the Company
shares of Company Stock in exchange for Affiliate Stock or cash, or will
transfer to the Company Affiliate Stock in exchange for Company Stock or cash.
Except in a transaction that is part of a tender offer for Company Stock, the
Trustee may sell, through open-market sale or private transactions, Available
Shares at such time and at such prices only as the Committee may direct. All
proceeds of those sales will be invested, as provided in this Section 5.2, until
such time as the Trustee purchases additional shares of Company Stock or
Affiliate Stock. The proceeds also may be used by the Trustee to pay
compensation, fees, expenses or taxes as provided in Article 4.
Section 5.3.    Trustee’s Administrative Powers. Except as otherwise provided
herein, and subject to the Trustee’s duties hereunder, the Trustee has the
following powers and rights, in addition to those provided elsewhere in this
Agreement and by law:

- 9 -





--------------------------------------------------------------------------------




(a)    To retain any asset of the Trust Fund for the purposes set forth herein.
(b)    Subject to Sections 2.2, 5.2 and 5.4, and Article 3, to sell any Trust
Fund assets at public or private sale.
(c)    Upon direction from the Committee, to borrow from the Company for the
purposes of acquiring Company Stock or Affiliate Stock as authorized by this
Agreement, to enter into loan agreements upon such terms (including reasonable
interest and security for the loan and rights to renegotiate and prepay such
loan) as may be determined by the Committee. Any collateral given by the Trustee
for a Loan will be limited to cash contributed by the Company to the Trust,
dividends paid on Company Stock or Affiliate Stock held in the Trust Fund, and
Company Stock or Affiliate Stock acquired with the proceeds of a Loan.
(d)    With the consent of the Committee, to settle, submit to arbitration,
compromise, contest, prosecute or abandon claims and demands in favor of or
against the Trust Fund.
(e)    Subject to Section 5.4, to vote or to give any consent with respect to
any securities, including any Company Stock or Affiliate Stock, held by the
Trust either in person or by proxy for any purpose.
(f)    To exercise any of the powers and rights of an individual owner with
respect to any asset of the Trust Fund and to perform any and all other acts
that in its judgment are necessary or appropriate for the proper administration
of the Trust Fund, even if those powers, rights and acts are not specifically
enumerated in the Trust.
(g)    To employ any accountants, actuaries, investment bankers, appraisers,
other advisors and agents the Trustee reasonably determines are necessary to
collect, manage, administer, invest, value and distribute the Trust’s assets and
borrowings of the Trustee made in accordance with Section 5.3(c), and to pay
their reasonable fees and expenses, which will be deemed to be expenses of the
Trust and for which the Trustee will be reimbursed in accordance with Section
4.1.
(h)    To cause any asset of the Trust Fund to be issued, held or registered in
the Trustee’s individual name or in the name of its nominee, or in such form
that title will pass by delivery, as long as that the records of the Trustee
indicate the true ownership of the asset.
(i)    To utilize another entity as custodian to hold, but not invest or
otherwise manage or control, some or all of the assets of the Trust Fund.
(j)    To consult with legal counsel (who may, or may not, also be counsel for
the Trustee or the Company generally) with respect to any of its duties or
obligations hereunder, and to pay counsel’s reasonable fees and expenses, which
will be deemed to be expenses of the Trust and for which the Trustee will be
reimbursed in accordance with Section 4.1.

- 10 -





--------------------------------------------------------------------------------




Notwithstanding the foregoing, neither the Trust nor the Trustee will have any
power to, and will not engage in, any activity that could give the Trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Code.
Section 5.4.    Voting and Tendering of Company Stock.
(a)    Except as provided in Subsections (c) and (d), the Trustee, in its sole
discretion, will vote or abstain from voting, all shares of Company Stock or
Affiliate Stock held by the Trust on each matter brought before an annual or
special stockholders meeting or on each matter with respect to which any written
consent of stockholders is to be executed. In exercising those voting rights,
the Trustee agrees to consider, in connection with those decisions, not only the
direct financial impact on the Trust Fund, but also the potential effects,
direct or indirect, on Participants and the Company’s current and former
employees and the communities in which the current and former employees are
located. In connection with its deliberations, the Trustee may, to the extent
possible, obtain information as to how shares of Company Stock or Affiliate
Stock currently held by the Plans will be voted. The Trustee also may consult
with the Board and the Committee to obtain their assessment of how the exercise
of its voting rights will affect the Company. The Trustee will not breach its
fiduciary duty if he considers any of the preceding factors. The Trustee also
will not breach its fiduciary duty if he considers any other factors he
reasonably determines are relevant to the exercise of its voting rights.
(b)    The Trustee may rely on a certificate of the trustee of each of the Plans
as to the manner and proportions in which voting rights with respect to shares
of Company Stock or Affiliate Stock are to be exercised or not exercised by the
trustee of that Plan. The Trustee will be fully protected against liability for
any action taken, or omitted to be taken, in good faith reliance on any such
certificate.
(c)    Voting of Company Stock on Significant Transactions. Notwithstanding the
other provisions of this Agreement, the Trustee will follow the directions of
participants in the Moog Inc. Retirement Savings Plan (the “RSP”) as to the
manner in which shares of Company Stock held by the Trust are to be voted on
each matter involving corporate merger, consolidation, sale of all or
substantially all of the Company’s assets, recapitalization, reclassification,
liquidation, dissolution or similar matter (“Significant Transactions”), or the
manner in which any consent is to be executed, in each case as provided below.
The Trustee, with respect to each Significant Transaction, will vote the number
of shares (including fractional shares) of Company Stock held by the Trust as
follows:
(1)    The Trustee will assign to each RSP Participant a number of shares (the
“RSP Participant Directed Amount”). The RSP Participant Directed Amount is equal
to the product of:
(i)    The total number of shares of Company Stock held in the Trust Fund, and

- 11 -





--------------------------------------------------------------------------------




(ii)    A fraction, the numerator of which is the number of shares of Company
Stock allocated in the RSP to the RSP Participant, and the denominator of which
is the total number of shares of Company Stock allocated to all RSP
Participants.
(2)    Each share assigned to each RSP Participant in accordance with (1) above
will be voted in accordance with the RSP Participant’s instructions to the
trustee of the RSP.
The Trustee may rely on a certificate of the trustee of the RSP as to the manner
and proportions in which voting rights with respect to shares of Company Stock
are to be exercised or not exercised by the trustee of the RSP. The Trustee will
be fully protected against liability for any action taken, or omitted to be
taken, in good faith reliance on any such certificate. If the Trustee does not
receive from one or more RSP Participants timely instruction as to the manner in
which to exercise voting rights, the Trustee will vote in favor or against a
Significant Action, or will abstain, as the case may be, with respect to
assigned shares of Company Stock that remain undirected, pursuant to the
foregoing provisions, in the same proportions as the assigned shares of Company
Stock for which the Trustee received specific directions under this subsection.
(d)    Tender or Exchange of Company Stock. The Trustee will tender or exchange,
or not tender or exchange, as the case may be, a number of shares of Company
Stock equal to the RSP Participant Directed Amount for each RSP Participant in
accordance with the RSP Participant’s instructions to the trustee of the RSP.
The Trustee may rely on a certificate of the trustee of the RSP as to the
proportions of shares of Company Stock that are to be tendered or exchanged, or
not tendered or exchanged, as the case may be, by the trustee of the RSP. The
Trustee will be fully protected against liability for any action taken, or
omitted to be taken, in good faith reliance on any such certificate. If the
Trustee does not receive from one or more RSP Participants timely instruction as
to the manner in which to respond to a tender or exchange offer, the Trustee
will not tender or exchange any shares of Company Stock with respect to which
those RSP Participants have the right of direction, and the Trustee will have no
discretion in such matter.
(e)    In the event that the RSP, for any reason, ceases to exist, or the
Committee determines in good faith that the RSP is no longer an appropriate plan
for the purpose of this Section 5.4, the Committee will, for purposes of this
Section 5.4, substitute for the RSP another employee benefit plan of the Company
or its Affiliates covering a broad cross-section of individuals employed by the
Company and its Affiliates.

- 12 -





--------------------------------------------------------------------------------




Section 5.5.    Indemnification.
(a)    To the extent lawfully allowable, the Company will indemnify the Trustee
and hold the Trustee harmless from and against any claims, demands, actions,
administrative or other proceedings, causes of action, liability, loss, costs,
damage or expense (including reasonable attorneys’ fees and disbursements),
including any liability alleged to have resulted from a violation of the
Securities Act of 1933 that may be asserted against it, in any way arising out
of or incurred as a result of its action or failure to act in connection with
the operation and administration of the Trust. Indemnification under this
subsection, however, will not apply to the extent that the Trustee has acted in
willful or grossly negligent violation of applicable law or its duties under
this Trust, or has acted in bad faith. The Trustee will not be liable to any
person for any loss of any kind that may result by reason of any action taken by
it in accordance with any direction of the Committee or pursuant to Section 5.4.
The Trustee will be fully protected from liability for any action taken, or
omitted to be taken, in good faith reliance on any instrument, certificate, or
paper delivered by the Committee, Board or any trustee of a Plan and believed in
good faith by the Trustee to be genuine and to be signed or presented by the
proper person or persons. The Trustee will be under no duty to make any
investigation or inquiry as to any statement contained in any such writing, but
may accept the same as conclusive evidence of the truth and accuracy of the
statements contained the writing.
(b)    The Company may, but will not be required to, maintain liability
insurance to insure its obligations hereunder. If any payments made by the
Company to the Trust pursuant to this indemnity are covered by insurance, the
Company or the Trust (as applicable) will be subrogated to the rights of the
indemnified party against the insurance company.
(c)    Prior to the time the Company determines whether the Trustee will or will
not be indemnified pursuant to this Section, the Company will advance to the
Trustee any cost or expenses incurred by the Trustee in connection with the
defense of any such claims, demands, actions, administrative or other
proceedings or other causes of action.
Section 5.6.    General Duty to Communicate to Committee. The Trustee will
promptly notify the Committee of all communications with or from any government
agency or with respect to any legal proceeding with regard to the Trust and with
or from any Participant concerning its entitlement under the Trust.





- 13 -





--------------------------------------------------------------------------------






ARTICLE 6    

ACCOUNTS AND REPORTS OF TRUSTEE
Section 6.1.    Records and Accounts of Trustee. The Trustee will maintain
accurate and detailed records and accounts of all transactions of the Trust. The
Trustee will make those records available for inspection or audit by the
Company, and will retain the records as required by applicable law.
Section 6.2.    Reports of Trustee. Within a reasonable period following the
close of each Trust Year, the Trustee, or a person designated by the Trustee,
will make available to the Committee a trust accounting report for the Trust
Year. The report will include a listing of:
(1)    All securities and other property acquired or disposed of, and all
receipts, disbursements and other transactions effected by the Trust after the
date of the last periodic report.
(2)    All cash, securities, and other property held by the Trust, together with
the Fair Market Value thereof, as of the end of the period for which the report
was prepared.
In addition, the Trustee will provide such other information regarding the Trust
Fund’s assets and transactions as the Committee, in its discretion, may
reasonably request.
Section 6.3.    Final Report. In the event of the resignation or removal of a
Trustee hereunder, the Committee may request and the Trustee, with reasonable
promptness, will submit, for the period ending on the effective date of such
resignation or removal, a report similar in form and purpose to that described
in Section 6.2.



- 14 -





--------------------------------------------------------------------------------






ARTICLE 7    

SUCCESSION OF TRUSTEE
Section 7.1.    Resignation of Trustee. The Trustee, or any successor thereto,
may resign as Trustee at any time by delivering a written notice of resignation
to the Board. The resignation will be effective no sooner than 30 days after
delivery of written notice to the Board, unless the Board agrees to accept
shorter notice. In any event, the Trustee’s resignation will not be effective
until the successor Trustee’s appointment has been accepted.
Notwithstanding the foregoing, an individual Trustee will be deemed to have
resigned if the Trustee dies, or if the Committee receives written certification
from an attending physician that the individual Trustee has a physical or mental
condition that renders the Trustee incapable of making decisions with respect to
Trust matters for a period that is expected to exceed 6 months. In such case,
the Board will immediately appoint a successor Trustee pursuant to Section 7.3.
Until the Board is able to take formal action to appoint a successor Trustee,
the Chairman of the Board is authorized to appoint an interim Trustee who will
have full authority to act as Trustee until a successor Trustee is appointed
pursuant to Section 7.3.
If an individual Trustee has a physical or mental condition that renders the
Trustee incapable of making decisions with respect to Trust matters, but the
period of incapacity is not expected to exceed 6 months, the Trustee will not be
deemed to have resigned. However, to assure the proper operation of the Trust,
the Chairman of the Board is authorized to appoint an interim Trustee who will
have full authority to act as Trustee until the Trustee is able to resume his
duties as Trustee.
Section 7.2.    Removal of Trustee. The Trustee, or any successor thereto, may
be removed by the Board at any time by delivering a Board-approved written
notice of removal to the Trustee and the Committee. The removal will take effect
at the date specified in the written notice of removal, which will not be less
than 30 days after delivery of the notice, unless the Trustee agrees to accept
shorter notice. In any event, a Trustee’s removal will be effective until the
successor Trustee’s appointment has been accepted.
Section 7.3.    Appointment of Successor Trustee. Whenever the Trustee or any
successor thereto resigns or is removed or a vacancy in the position otherwise
occurs, the Board will use its best efforts to appoint one or more Persons as
successor Trustee. The appointment will be made as soon as practicable, but no
more than 30 days, after receipt or delivery, as the case may be, of a notice
described in Section 7.1 or 7.2. A successor Trustee’s appointment will not
become effective until the successor accepts the appointment by delivering
written acceptance to the Board. If a successor is not appointed within the
30-day period, the Trustee, at the Company’s expense, may petition a court of
competent jurisdiction for appointment of a successor. In any event, neither the
Company nor any of its Affiliates may be appointed as a successor Trustee.

- 15 -





--------------------------------------------------------------------------------




Section 7.4.    Succession to Trust Fund Assets. Title to all property held by
the Trust will vest in any successor Trustee acting pursuant to the provisions
hereof without the execution or filing of any further instrument. Nonetheless, a
resigning or removed Trustee will execute all instruments and do all acts
necessary to vest title in the successor Trustee. Each successor Trustee will
have, exercise and enjoy all of the powers, both discretionary and ministerial,
conferred by this Agreement on the predecessor Trustee. A successor Trustee will
not be obliged to examine or review the accounts, records, or acts of, or
property delivered by, any predecessor Trustee, and will not be responsible for
any action or any failure to act on the part of any predecessor Trustee.
Section 7.5.    Continuation of Trust. In no event will the legal disability,
resignation or removal of a Trustee terminate the Trust, but the Board will
appoint a successor Trustee in accordance with Section 7.3 to carry out the
terms of the Trust.
Section 7.6.    Changes in Organization of Trustee. In the event that any
corporate Trustee serving hereunder will be converted into, will merge or
consolidate with, or will sell or transfer substantially all of its assets and
business to, another corporation, state or federal, the corporation resulting
from such conversion, merger or consolidation, or the corporation to which such
sale or transfer will be made, will thereafter become and be the Trustee under
the Trust with the same effect as though originally so named, but only if such
corporation is qualified to be a successor Trustee hereunder.
Section 7.7.    Continuance of Trustee’s Powers in Event of Termination of the
Trust. In the event of the termination of the Trust, as provided herein, the
Trustee will dispose of the Trust Fund in accordance with the provisions hereof.
Until the final distribution of the Trust Fund, the Trustee will continue to
have all powers provided hereunder as necessary or expedient for the orderly
liquidation and distribution of the Trust Fund.



- 16 -





--------------------------------------------------------------------------------






ARTICLE 8    

AMENDMENT OR TERMINATION
Section 8.1.    Amendments. Except as otherwise provided herein, the Board may
amend the Trust at any time and from time to time in any manner that it deems
desirable. However, no amendment may change the duties of the Trustee without
the Trustee’s consent, which the Trustee may not unreasonably withhold.
Notwithstanding the foregoing, the Board will retain the power under all
circumstances to amend the Trust to add or delete Plans, and to clarify any
ambiguities or similar issues of interpretation in this Agreement.
Section 8.2.    Termination. Subject to this Section, the Trust will terminate
on the earlier of (a) the date the Trust no longer holds any assets, or (b) the
date specified in a written notice of termination given by the Board to the
Trustee.
Upon termination of the Trust, the Trustee will sell all or a portion of the
assets of the Trust Fund as directed by the Committee. The proceeds of that sale
or the assets then remaining in the Trust Fund will then be distributed by the
Trustee to the Plans, used toward repayment of any Loan or returned to the
Company, as directed by the Committee in its discretion. After distribution of
all assets held in the Trust Fund, the Company will be deemed to have forgiven
all amounts then outstanding under any Loan, including accrued and unpaid
interest.
Section 8.3.    Form of Amendment or Termination. Any amendment or termination
of the Trust will be evidenced by a written instrument signed by an authorized
officer of the Company, certifying that the amendment or termination has been
authorized and directed by the Company or the Board, as applicable. In the case
of any amendment for which the Trustee’s consent is required by Section 8.1, the
Trustee or its authorized officer, as the case may be, will sign the required
consent.



- 17 -





--------------------------------------------------------------------------------






ARTICLE 9    

MISCELLANEOUS
Section 9.1.    Controlling Law. The laws of the State of New York will be the
controlling law in all matters relating to the Trust, without regard to
conflicts of law.
Section 9.2.    Committee Action. Any action required or permitted to be taken
by the Committee may be taken on behalf of the Committee by any individual so
authorized. The Company will furnish to the Trustee the name and specimen
signature of each member of the Committee upon whose statement of a decision or
direction the Trustee is authorized to rely. Until notified of a change in the
identity of such person or persons, the Trustee will act upon the assumption
that there has been no change.
Section 9.3.    Notices. All notices, requests, or other communications required
or permitted to be delivered hereunder will be in writing, delivered by
registered or certified mail, return receipt requested, telecopier or hand
delivery as follows:
To the Company:
Moog Inc.
Jamison Road
East Aurora, New York 14052
Attention: Gary Szakmary, Vice President and Chief Human Resources Officer


With a copy to:
Robert J. Olivieri, Esq.
Hodgson Russ LLP
140 Pearl Street, Suite 100
Buffalo, NY 14202


To the Trustee:
G. Wayne Hawk
1634 Hubbard Road
East Aurora, NY 14052



Any party to this Agreement, by giving prior written notice, may designate any
other address to which notices, requests or other communications addressed to it
will be sent.
Section 9.4.    Severability. If any provision of the Trust is determined to be
illegal, invalid or unenforceable for any reason, that provision will not affect
the remaining parts of the Trust, and the Trust will be construed and enforced
as if that provision had never been made part of the Trust.
Section 9.5.    Protection of Persons Dealing with the Trust. No person dealing
with the Trustee will be required or entitled (i) to monitor the application of
any money paid or property delivered to the Trustee, or (ii) to determine
whether the Trustee is acting pursuant to

- 18 -





--------------------------------------------------------------------------------




authorities granted by the Trust, or pursuant to any authorizations or
directions required by the Trust.
Section 9.6.    Tax Status of Trust. It is intended that the Company, as
grantor, be treated as the owner of the entire Trust and the Trust Fund within
the meaning of subpart E part 1, subchapter K, chapter 1, subtitle A of the
Code. Until advised otherwise, the Trustee, in preparing any tax reports or
returns, may presume that this is the proper tax status of the Trust.
Section 9.7.    Participants to Have No Interest in the Company by Reason of the
Trust. Neither the creation of the Trust nor anything contained in the Trust
will be construed as giving any person, including any individual employed by the
Company or any Affiliate of the Company, any equity or interest in the assets,
business or affairs of the Company.
Section 9.8.    Nonassignability. No right or interest of any person to receive
distributions from the Trust will be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, or
bankruptcy, but excluding death or mental incompetency. No right or interest of
any person to receive distributions from the Trust will be subject to any
obligation or liability of that person, including claims for alimony or the
support of any spouse or child.
Section 9.9.    Plurals. Whenever the context requires or permits, the singular
form will include the plural form and will be interchangeable.
Section 9.10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be considered an original.
The Company, by its authorized officer, and the Trustee have caused this
Agreement to be signed as of the day, month and year first above written.
Moog Inc.
By: /S/ Donald R. Fishback
Title: VP & CFO
Trustee
/S/ G. Wayne Hawk
G. Wayne Hawk



- 19 -





--------------------------------------------------------------------------------






EXHIBIT A
Plans
1.
Employee welfare benefit plans (as defined in Section 3(1) of ERISA) sponsored
or maintained by the Company or its Affiliates.

2.
Moog Inc. Retirement Savings Plan

3.
Moog Inc. Employees’ Retirement Plan

4.
Moog Inc. Amended and Restated 1998 Stock Option Plan

5.
Moog Inc. Amended and Restated 2003 Stock Option Plan

6.
Moog Inc. 2008 Stock Appreciation Rights Plan

7.
Moog Inc. Supplemental Retirement Plan

8.
Moog Inc. Plan to Equalize Retirement Income

9.
Moog Inc. Deferred Compensation Plan for Directors and Officers

10.
Moog Inc. Management Profit Sharing Plan

11.
Moog Inc. Employee Profit Sharing Plan

12.
Moog Inc. Extended Vacation Plan

031407.00096 Business 12757239v6

- 20 -



